Citation Nr: 1826756	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-36 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ruptured/punctured eardrum.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ruptured/punctured eardrum.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affair


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, issued in November 2012.  

In June 2017, the Veteran appeared at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal of service connection for bilateral hearing loss is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  At the June 2017 hearing before the Board, the Veteran expressed his desire to withdraw his appeals as to whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for a left ruptured/punctured eardrum, and a right ruptured/punctured eardrum.  The transcipt of that hearing has been reduced to writing.

2.  In an April 2010 rating decision, the RO denied claims for service connection for bilateral hearing loss, and tinnitus, finding that these disabilities did not occur in and were not caused by service. 

3.  The Veteran did not submit a notice of disagreement to the April 2010 rating decision, and no evidence or information received within one year of its issuance was new and material to the claims for service connection for bilateral hearing loss, and tinnitus.

4.  Additional testimonial evidence received at the June 2017 Board hearing since the April 2010 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss and tinnitus.

5.  The Veteran's current tinnitus had its onset within the first post-active duty service year, such tinnitus continued since onset, and such tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The appeal as to whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for a left ruptured/punctured eardrum, and a right ruptured/punctured eardrum is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  
2.  The April 2010 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  Additional evidence received since the April 2010 rating decision is new and material to the claims for service connection for bilateral hearing loss and tinnitus, and the claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Discussing compliance with the duties to notify and assist is not necessary because the Board is reopening the previously denied claims for service connection for bilateral hearing loss and tinnitus, the two remaining claims, and is granting the claim for service connection for tinnitus.

II.  A Left Ruptured/Punctured Eardrum and a Right Ruptured/Punctured Eardrum

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, in June 2017 at the Board hearing, the Veteran withdrew his appeals on the record of a left ruptured/punctured eardrum and a right ruptured/punctured eardrum.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of service connection for a left ruptured/punctured eardrum and a right ruptured/punctured eardrum, and they are dismissed.

III.  Applications to Reopen Claims for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010);  see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In an April 2010 rating decision, the RO denied the claims for service connection for a left ruptured/punctured eardrum, a right ruptured/punctured eardrum, bilateral hearing loss and tinnitus, by determining these disabilities did not occur in and were not caused by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement.  Moreover, no new and material evidence was submitted within a year of the April 2010 rating decision.  Therefore, the April 2010 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In a November 2012 rating decision, the RO did not find sufficient new and material evidence to reopen the aforementioned four claims.  After the Veteran was notified of the adverse decision, the Veteran submitted a notice of disagreement.

At the time of the April 2010 rating decision, the evidence of record included the Veteran's service records, post-service treatment records, and the Veteran's statements, which included his reports that his tinnitus began in service and has continued since service, and his argument that his current bilateral hearing loss and tinnitus are due to his exposure to noise in service when serving as an aviation mechanic.  

The additional evidence presented since the April 2010 rating decision includes a February 2013 letter of a private audiologist who opined that the Veteran's moderate to severe hearing loss may have resulted from his service.  The compentency and credibility of this audiologist is shown by education and training, and sufficiently probative for the for the purposes of reopening the claim of hearing loss to obtain a more precise and current examination according to VA regulations.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In June 2017, the Veteran testified to speaking to his representative in Fort Collins, Colorado, about VA education benefits, who asked him why he was talking so loud.  The Veteran also testified that he has not worked or recreated in noisey occupations or enviroments since his service.  This is competent and credible testimonial evidence that tends to indicate that the Veteran's hearing loss may have been incurred in service as a result of hazardous noise from aviation mechanic work.  It is pertinent evidence that was absent at the time of the April 2010 rating decision, and raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence has been submitted to reopen both remaining claims.  The claims for service connection for bilateral hearing loss and tinnitus are reopened. 

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim of bilateral hearing loss.  The Board finds that additional evidentiary development is required.  This is addressed in the remand below.

IV.  Tinnitus

The Veteran essentially contends, as reflected in the June 2017 Board hearing, that he has tinnitus related to his conceded noise exposure in service, and that his tinnitus began within the first post-active duty service year.  In the Board hearing, the Veteran testified that he first noticed ringing in the ears the first day off the flight line, and that he has noticed it to this day.  The Veteran is competent to report symptoms of tinnitus, and he is competent to report the onset of symptoms of tinnitus, to include whether there is continuity of symptomatology thereof, and the Board finds that his reports as to onset of symptoms right after separation from active duty and continuing since onset are credible.  

The Board acknowledges that the March 2010 VA examiner opined that it is less likely as not that the tinnitus is related to military noise exposure since the Veteran's date of onset, as related by the examiner, for tinnitus is not related to military service.  The examiner noted that the Veteran had short term tinnitus in service after exposure to a loud sound, but indicated he did not have tinnitus at separation.  However, because the VA examiner did not reconcile her opinion with the Veteran's probative reports of tinnitus beginning immediately when he got home after separation from service, within one-year after discharge from service, and continuing since onset, this medical opinion has less probative value and is outweighed by the above-discussed lay evidence. 

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears within the first post-service year, and that such ringing in his ears has continued since service, and given the March 2010 VA medical opinion did not discuss these probative lay statements following separation, the evidence shows that Veteran's tinnitus is etiologically related to service, and service connection for tinnitus is warranted.


ORDER

The appeal for service connection for a left ruptured/punctured eardrum is dismissed because the Veteran has withdrawn the claim.

The appeal for service connection for a right ruptured/punctured eardrum is dismissed because the Veteran has withdrawn the claim.

The claim of service connection for bilateral hearing loss is reopened because new and material evidence has been received.

The claim of service connection for tinnitus is reopened because new and material evidence has been received.  

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he has a bilateral hearing loss disability related to service, to include exposure to noise, including high frequency noise, in service in his capacity as an aviation mechanic.  A February 2013 private medical opinion shows, along with June 2017 testimonial evidence, that these conditions may have been incurred in service.  For these reasons, the Veteran should be afforded a new and current VA examination to determine the nature and etiology of bilateral hearing loss.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006);

Accordingly, the case is REMANDED for the following action:

1.  Please contact the Veteran and request that he provide information as to any outstanding treatment records, VA or non-VA, regarding his hearing, to include the following:

a. records from any other private hearing tests performed.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file. 

2.  Please obtain all outstanding relevant VA treatment records, to include records from April 2010 to present. 

3.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of bilateral hearing loss.  Make the claims file available to the examiner to review.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place. 

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral hearing loss manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of exposure to noise as an aviation mechanic. 

The examiner's attention is invited to the following:

a.  The Veteran obtained a February 2013 private audiologist examination that opined his service may have caused his moderate to severe hearing loss.  

b.  Note that the in-service audiograms are in ASA units, and not ISO units. 

c.  The Veteran's competent statements as to the loudness of aviation work, and as to exposure to noise from engines in service.  See e.g., June 2017 Veteran's statements in the Board hearing transcript.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


